Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claims 1-7, 9-16, 18-25, and 27-30 were previously pending. Claims 1, 15, 18, 22, 29, and 30 are amended. Claim 14 is canceled. Claims 31 and 32 are added. Claims 1-7, 9-13, 15, 16, 18-25, and 27-32 are currently pending.


Response to Arguments
Applicant’s arguments, filed on 09/22/2022 with respect to the rejection(s) of claim(s) 1-7, 9-13, 15, 16, 18-25, and 27-32 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 15, 16, 18-25, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-7, 9-13, 15, 16, 18-25, and 27-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 (and similarly independent claims 22, 29, and 30) recite: 
determining, based at least in part on the signal to noise ratio, a subcarrier spacing of the resource assignment, and a power reduction that is based at least in part on a channel type for the potential downlink signal, a transmit power control for a first uplink signal in the full-duplex communication over the carrier, wherein the channel type comprises one of a physical downlink shared channel or a physical downlink control channel;

However, the claim language is written in a way that it can be vague and unclear exactly what is being determined.  For example, one interpretation can include determining “a subcarrier spacing” and “a power reduction” based at least in part on the signal to noise ratio.  However, there is no support for such language in the instant application.  In order to obviate from such an interpretation, examiner suggests amending the claims to show: 
determining a transmit power control for a first uplink signal in the full-duplex communication over the carrier, based at least in part on the signal to noise ratio, a subcarrier spacing of the resource assignment, and a power reduction that is based at least in part on a channel type for the potential downlink signal,

Dependent claims 2-7, 9-13, 15, 16, 18-21, 23-25, and 27, 28, 31, and 32 are rejected for having similar limitations as those indicated in corresponding independent claims 1, 22, 29, and 30.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15, 16, 18-25, and 27-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 (and similarly independent claims 22, 29, and 30) recite: 
determining, based at least in part on the signal to noise ratio, a subcarrier spacing of the resource assignment, and a power reduction that is based at least in part on a channel type for the potential downlink signal, a transmit power control for a first uplink signal in the full-duplex communication over the carrier, wherein the channel type comprises one of a physical downlink shared channel or a physical downlink control channel;

However, the claim language is written in a way that it can be vague and unclear exactly what is being determined.  For example, one interpretation can include determining “a subcarrier spacing” and “a power reduction” based at least in part on the signal to noise ratio.  However, there is no support for such language in the instant application.  In order to obviate from such an interpretation, examiner suggests amending the claims to show: 
determining a transmit power control for a first uplink signal in the full-duplex communication over the carrier, based at least in part on the signal to noise ratio, a subcarrier spacing of the resource assignment, and a power reduction that is based at least in part on a channel type for the potential downlink signal,

Dependent claims 2-7, 9-13, 15, 16, 18-21, 23-25, and 27, 28, 31, and 32 are rejected for having similar limitations as those indicated in corresponding independent claims 1, 22, 29, and 30.

Allowable Subject Matter
Claims 1-7, 9-13, 15, 16, 18-25, and 27-32, rejected under 35 USC 112(a) and 112(b), would be allowable if rewritten, based on examiner’s suggestions, to overcome the 112 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0091918 A1 to Lee et al., directed to transmission power offsets with respect to PDSCH.
US 2021/0385896 A1 to Kim, directed to a relationship between TCI state, MCS, and SNR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477